Exhibit 10.40

 

Execution Version

 

SECOND AMENDMENT

TO CREDIT AND GUARANTY AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of October 18, 2017 and is entered into by and among APLP HOLDINGS
LIMITED PARTNERSHIP, a limited partnership formed under the laws of the Province
of Ontario, Canada (the “Borrower”), by its general partner, ATLANTIC POWER GP
II INC., a corporation organized under the laws of the Province of British
Columbia, Canada (in such capacity, the “General Partner”), ATLANTIC POWER
CORPORATION, a corporation organized under the laws of the Province of British
Columbia, Canada (the “Sponsor”), GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman
Sachs”), as Administrative Agent (“Administrative Agent”), acting with the
consent of the Requisite Lenders and, for purposes of Section VIII hereof, the
GUARANTORS listed on the signature pages hereto, and is made with reference to
that certain CREDIT AND GUARANTY AGREEMENT dated as of April 13, 2016, as
amended by that certain First Amendment to Credit and Guaranty Agreement, dated
as of April 17, 2017 (and as further amended through the date hereof, the
“Credit Agreement”) by and among the Borrower, by its General Partner, the
Sponsor and the subsidiaries of the Borrower named therein, as Guarantors, the
Lenders and L/C Issuers party thereto from time to time, the Administrative
Agent and the Collateral Agent. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement after
giving effect to this Amendment.

 

RECITALS

 

WHEREAS, the Credit Parties have requested that the Requisite Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein;

 

WHEREAS, subject to the conditions set forth herein, each Lender that has
delivered their counterpart signature of this Amendment to the Administrative
Agent in accordance with instructions given to the Lenders for delivery of such
signatures hereby agrees to such amendment relating to the Credit Agreement as
hereinafter set forth;

 

WHEREAS, each Term Loan Lender under the Credit Agreement immediately prior to
the Second Amendment Effective Date (collectively, the “Existing Term Loan
Lenders”) that executes and delivers a consent to this Amendment in the form of
the “Term Loan Lender Consent” attached hereto as Annex I (a “Term Loan Lender
Consent”) and selects Option A thereunder (the “Continuing Term Loan Lenders”)
hereby agrees to the terms and conditions  of this Amendment;

 

WHEREAS, each Existing Term Loan Lender that executes and delivers a Term Loan
Lender Consent and selects Option B thereunder (the “Cash Roll Term Loan
Lenders” and, together with the Continuing Term Loan Lenders, the “Consenting
Term Loan Lenders”) hereby agrees to the terms and conditions of this Amendment
and agrees that it shall execute, or shall be deemed to have executed, a
counterpart of the Master Assignment and Assumption Agreement substantially in
the form attached hereto as Annex III (a “Master Assignment”) and shall in
accordance therewith sell all of its existing Term Loans as specified in the
applicable Master Assignment and commits to repurchase a like amount of the
repriced Term Loans via





1

--------------------------------------------------------------------------------

 



assignment post-closing, as further set forth in this Amendment;

 

WHEREAS, each Existing Term Loan Lender that fails to execute and return a Term
Loan Lender Consent by 12:00 p.m. (New York City time), on October 6, 2017 (the
“Consent Deadline”) (each, a “Non-Consenting Term Loan Lender”) shall, in
accordance with   Section 2.24 of the Credit Agreement, assign and delegate,
without recourse (in accordance with  Section 10.6 of the Credit Agreement), all
of its interests, rights and obligations under the Credit Agreement and the
related Credit Documents in respect of its existing Term Loans to an assignee
that shall assume such obligations as specified in the applicable Master
Assignment and Assumption Agreement substantially in the form attached hereto as
Annex III (a “Master Assignment”), as further set forth in this Amendment;

 

WHEREAS, each Revolving Lender holding Revolving Loans immediately prior to the
Second Amendment Effective Date (the “Existing Revolving Loans”) or unused
Revolving Commitments immediately prior to the Second Amendment Effective Date
(the “Existing Revolving Commitments” and, such Revolving Lenders holding such
Existing Revolving  Loans or Existing Revolving Commitments, the “Existing
Revolving Lenders” and, together with the Existing Term Loan Lenders, the
“Existing Lenders”) that executes and delivers a consent to this Amendment in
the form of the “Revolving Lender Consent” attached hereto as Annex II (a
“Revolving Lender Consent”, and the Revolving Lender Consents together with the
Term Loan Lender Consents, the “Lender Consents”) (collectively, the “Consenting
Revolving Lenders” and, together with the Consenting Term Loan Lenders, the
“Consenting Lenders”) will, by the fact of such execution and delivery, be
deemed to have consented to the terms of this Amendment;

 

WHEREAS, each Existing Revolving Lender that fails to execute and return
a  Revolving Lender Consent by the Consent Deadline (each, a “Non-Consenting
Revolving Lender”) shall, in accordance with Section 2.24 of the Credit
Agreement, assign and delegate, without recourse (in accordance with Section
10.6 of the Credit Agreement), all of its interests, rights and obligations
under the Credit Agreement and the related Credit Documents in respect of its
Existing Revolving Loans and Existing Revolving Commitments to an assignee that
shall assume such obligations as specified in the applicable Master Assignment,
as further set forth in this Amendment; and

 

WHEREAS, each Credit Party party hereto (collectively, the “Reaffirming
Parties”,  and each, a “Reaffirming Party”) expects to realize substantial
direct and indirect benefits as a result of this Amendment becoming effective
and the consummation of the transactions contemplated hereby and agrees to
reaffirm its obligations pursuant to the Credit Agreement, the Collateral
Documents, and the other Credit Documents to which it is a party.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION I.    AMENDMENTS TO CREDIT AGREEMENT.

 

1.1        Amendments to Section 1: Definitions.

 





2

--------------------------------------------------------------------------------

 



A.     Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

 

“Second Amendment” means that certain Second  Amendment Agreement to Credit and
Guaranty Agreement dated as of October 18, 2017 among the Borrower, by its
General Partner, the Administrative Agent, the Lenders and the Guarantors listed
on the signature pages thereto.

 

“Second Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section III of the Second Amendment.

 

“Extension Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section IV of the Second Amendment.

 

B.     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Margin” as follows:

 

“Applicable Margin” means (a) prior to the Second Amendment  Effective Date, (1)
with respect to Revolving Loans that are Eurodollar Rate Loans and Letter of
Credit Fees, 4.25% per annum and with respect to Revolving Loans that are Base
Rate Loans or Canadian Prime Rate Loans, 3.25% per annum and (2) with respect to
Term Loans that are Eurodollar Rate Loans, 4.25% per annum and with respect to
Term Loans that are Base Rate Loans, 3.25% per annum, and (b) from and after the
Second Amendment Effective Date, (1) with respect to Revolving Loans that are
Eurodollar Rate Loans and Letter of Credit Fees, 3.50% per annum and with
respect to Revolving Loans that are Base Rate Loans or Canadian Prime Rate
Loans, 2.50% per annum and (2) with respect to Term Loans that are Eurodollar
Rate Loans, 3.50% per annum and with respect to Term Loans that are Base Rate
Loans, 2.50% per annum.

 

C.     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Revolving Commitment Termination Date” as follows
(such amendment the “Extension Amendment”):

 

“Revolving Commitment Termination Date” means, (A) prior to the Extension
Amendment Effective Date, the earlier of (i) the fifth anniversary of the
Effective Date, as extended pursuant to Section 2.25, if applicable; (ii) the
date the Revolving Commitments are permanently reduced to zero pursuant to
Section 2.14(b) or 2.15; and (iii) the date of the termination of the Revolving
Commitments pursuant to Section 8.1, and (B) upon and after the Extension
Amendment Effective Date, the earlier of (i) the sixth anniversary of the
Effective Date, as extended pursuant to Section 2.25, if applicable; (ii) the
date the Revolving Commitments are permanently reduced to zero pursuant
to  Section 2.14(b) or 2.15; and (iii) the date of the termination of the
Revolving Commitments pursuant to Section 8.1.





3

--------------------------------------------------------------------------------

 



1.2        Amendments to Section 2.14.

 

Section 2.14(c) of the Credit Agreement is hereby amended by replacing the
phrase “the date that is six (6) months after the First Amendment Effective Date
(provided that the reduction in the interest rate as implemented by the First
Amendment shall not be considered a Repricing Transaction)” therein with the
phrase “the date that is six (6) months after the Second Amendment Effective
Date (provided that the reduction in the interest rate as implemented by  the
Second Amendment shall not be considered a Repricing Transaction)” in each of
such places it appears in such Section (such amendment, along with the
Amendments in Sections 1.1(A) and Sections 1.1(B) above, the
“Repricing Amendments”).

 

SECTION II.      CONTINUATION OF EXISTING LOANS; NON-CONSENTING LENDERS; OTHER
TERMS AND AGREEMENTS.

 

2.1        Continuing Lenders. Each Existing Term Loan Lender selecting Option A
on  the Term Loan Lender Consent hereby consents and agrees to this Amendment.
Each Existing Revolving Lender executing and delivering a Revolving Lender
Consent hereby consents and agrees to this Amendment.

 

2.2        Cash Roll Term Loan Lenders. Each Existing Term Loan Lender hereto
selecting Option B on the Term Loan Lender Consent hereby consents and agrees
(subject to the effectiveness of the assignment referred to in the following
clause (ii)) to (i) this Amendment, (ii) sell the entire principal amount of its
existing Term Loans via an assignment on the Second Amendment Effective Date
pursuant to a Master Assignment and (iii) commit to repurchase a like amount of
the repriced Term Loans via an assignment after the Second Amendment Effective
Date. By executing a Term Loan Lender Consent and selecting Option B, each Cash
Roll Term Loan Lender shall be deemed to have executed a counterpart to the
applicable Master Assignment to give effect, solely upon the consent and
acceptance by the Replacement Lender,  to the assignment described in clause
(ii) of the immediately preceding sentence.

 

2.3        Non-Consenting Term Loan Lenders. The Borrower hereby gives notice to
each Non-Consenting Term Loan Lender that, upon receipt of Lender Consents from
the  Existing Lenders constituting the Requisite Lenders and Lenders holding
more than 50% of the aggregate outstanding principal amount of the Term Loans
immediately prior to the Second Amendment Effective Date, if such Non-Consenting
Term Loan Lender has not executed and delivered a Term Loan Lender Consent on or
prior to the Consent Deadline, such Non- Consenting Term Loan Lender shall,
pursuant to Section 2.24 of the Credit Agreement, execute within one (1)
Business Day after the Second Amendment Effective Date or be deemed to have
executed a counterpart of the applicable Master Assignment and shall in
accordance therewith sell its Existing Terms Loans as specified in the Master
Assignment. Pursuant to the Master Assignment, each Non-Consenting Term Loan
Lender shall sell and assign the principal amount of its Existing Term Loans as
set forth in Schedule I to the Master Assignment, as such Schedule is completed
by the Administrative Agent on or prior to the Second Amendment Effective Date,
to Goldman Sachs, as assignee (in such capacity the “Replacement Lender”) under
such Master Assignment, solely upon the consent and acceptance by the
Replacement Lender. The Replacement Lender shall be deemed to have consented to
this Amendment with respect to such purchased Term Loans at the time of
such assignment.





4

--------------------------------------------------------------------------------

 



2.4        Non-Consenting Revolving Lenders. The Borrower hereby gives notice to
each Non-Consenting Revolving Lender that, upon receipt of Lender Consents from
the Existing Lenders constituting the Requisite Lenders and Lenders holding more
than 50% of the aggregate amount of the Revolving Commitments immediately prior
to the Second Amendment Effective Date, if such Non-Consenting Revolving Lender
has not executed and delivered a Revolving Lender Consent on or prior to the
Consent Deadline, such Non-Consenting Revolving Lender shall, pursuant to
Section 2.24 of the Credit Agreement, execute within one (1) Business Day after
the Second Amendment Effective Date or be deemed to have executed a counterpart
of the applicable Master Assignment and shall in accordance therewith sell its
Existing Revolving Loans and Existing Revolving Commitments as specified in the
Master Assignment. Pursuant to the Master Assignment, each Non-Consenting
Revolving Lender shall sell and assign the principal amount of its Existing
Revolving Loans and Existing Revolving Commitments as set forth in Schedule I to
the Master Assignment, as such Schedule is completed by the Administrative Agent
on or prior to the Second Amendment Effective Date, to the Replacement Lender
under such Master Assignment, solely upon the consent and acceptance by the
Replacement Lender. The Replacement Lender shall be deemed to have consented to
this Amendment with respect to such purchased Revolving Loans and Revolving
Commitments at  the time of such assignment.

 

SECTION III.     CONDITIONS TO EFFECTIVENESS.

 

The Repricing Amendments shall become effective as of the date hereof only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

 

A.      Execution. Administrative Agent shall have received a counterpart
signature page
of this Amendment duly executed by (i) each of the Credit Parties and the General Partner and
(ii) the Lenders under the Credit Agreement consisting of at least the Requisite
Lenders.

 

B.      Fees; Interest.

 

(a)       The Administrative Agent shall have received (i) all fees, costs,
expenses and other amounts due and payable on or prior to the Second Amendment
Effective Date, including, to the extent invoiced, reimbursement or other
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or any other  Credit Document and (ii) for the account of
each Lender, all interest accrued but unpaid on all existing Loans through the
Second Amendment Effective Date.

 

(b)       The Arrangers, as Repricing Arrangers (as defined below), shall have
each received all fees due and payable under that certain engagement letter,
dated as  of October 2, 2017, by and among the Sponsor and the Arrangers (the
“Second  Amendment Engagement Letter”), and the fee letters between the Sponsor
and each Arranger, dated as of October 2, 2017, respectively.

 

C.      Legal Opinions. The Administrative Agent shall have received a favorable
opinion of (a) Norton Rose Fulbright US LLP, New York, Delaware and California
special counsel to the Credit Parties and (b) Goodmans LLP, Burnet, Duckworth &
Palmer LLP and MLT Atkins LLP,





5

--------------------------------------------------------------------------------

 



local Canadian counsel to the Credit Parties, in each case in form and substance
satisfactory to the Administrative Agent.

 

D.      Second Amendment Effective Date Certificate. The Administrative Agent
shall have received a certificate signed by a Responsible Officer of the
Borrower as to the matters set forth in paragraphs (F) and (G) of this
Section III.

 

E.      Organizational Documents; Incumbency. The Administrative Agent shall
have received, in respect of each Credit Party and the General Partner, a
certificate dated as of the Second Amendment Effective Date of the secretary or
an assistant secretary or director (or such other officer reasonably acceptable
to the Administrative Agent) of such party, in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that either (A)
attached thereto is a true and complete and up to date copy of the
Organizational Documents including any certificate on change of name and all
amendments thereto of such Credit Party or the General Partner, as applicable,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization (where applicable),
and that the same has not been amended since the date of such certification or
(B) the Organizational Documents of such Credit Party or the General Partner, as
applicable, delivered on the Effective Date to the Administrative Agent have not
been amended and are in full force and effect; (ii) that either (A) attached
thereto is a true and complete copy of the bylaws or comparable governing
documents of such Credit Party or the General Partner, as applicable, as then in
effect and as in effect at all times without amendment of supersession from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate or (B) that the bylaws or comparable
governing documents of such Credit Party or the General Partner, as applicable,
delivered on the Effective Date to the Administrative Agent have not been
amended and are in full force and effect; (iii) that attached thereto is a true
and complete copy of resolutions of the board of directors or similar governing
body of such Credit Party (or, in the case of a limited partnership, of the
general partner, acting on behalf of such limited partnership) and the General
Partner, acting in its own capacity, approving and, to the extent required in
any jurisdiction, resolutions of the meeting of shareholders of a Credit Party
(or, in the case of a limited partnership, of the general partner, acting on
behalf of such limited partnership) and the General Partner, acting in its own
capacity, in each case, authorizing the execution, delivery and performance of
this Amendment and any related Credit Documents to which it is a party which
are in full force and effect without amendment or supersession as of the date of the certificate;
(iv) a good standing certificate (to the extent such concept is known in the
relevant jurisdiction) from the applicable Governmental Authority of such Credit
Party’s or the General Partner’s, as applicable, jurisdiction of incorporation,
organization or formation dated the Second Amendment Effective Date or a recent
date prior thereto; and (v) as to the incumbency and genuineness of the
signature of each officer, director or other comparable authorized manager or
attorney of such Credit Party or the General Partner, as applicable, executing
this Amendment or any of such  other Credit Documents, and attaching all such
copies of the documents described above.

 

F.      No Default. No Default or Event of Default has occurred and is
continuing both before and immediately after giving effect to the transactions
contemplated hereby.

 

G.      Representations and Warranties. The representations and warranties of
the
Borrower and each of the Guarantors set forth in Section V of this Amendment are true and
correct.





6

--------------------------------------------------------------------------------

 



H.      Master Assignment. The Replacement Lender shall have executed and
delivered the Master Assignment contemplated by Section II above and all
conditions to the consummation of the assignments in accordance with Section II
above shall have been satisfied and such assignments shall have
been consummated.

 

I.       Non-Consenting Lenders. The Borrower shall  have, substantially
concurrently  with the effectiveness of this Amendment, paid to all
Non-Consenting Term Loan Lenders and Non-Consenting Revolving Lenders all
indemnities, fees, cost reimbursements and other Obligations (other than
interest payable under Section III.B. above and principal and all other amounts
paid to such Non-Consenting Term Loan Lender or Non-Consenting Revolving Lender
under Section II above), if any, then due and owing to such Non-Consenting Term
Loan Lenders and Non-Consenting Revolving Lenders under the Credit Agreement and
the other Credit Documents (immediately prior to the Second Amendment
Effective Date).

 

J.      Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

SECTION IV.     CONDITIONS TO EXTENSION AMENDMENT EFFECTIVENESS

 

The Extension Amendment shall become effective only upon the satisfaction of all
of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Extension Amendment Effective
Date”):

 

A.  Fees. Each Consenting Revolving Lender shall have received a fee in an
amount equal to 0.125% of such Consenting Revolving Lender’s Revolving Exposure
that such Consenting Revolving Lender has agreed to extend.

 

B.  Revolving Lender Consent. Each of those certain Revolving Lenders
specifically identified to the Administrative Agent and the Borrower prior to
the date hereof shall have confirmed in writing satisfactory to the
Administrative Agent that it consents to the Extension Amendment.

 

C.  No Default. No Default or Event of Default has occurred and is continuing
both before and immediately after giving effect to the transactions contemplated
by the Extension Amendment.

 

D.  Representations and Warranties. The representations and warranties of the
Borrower and each of the Guarantors set forth in Section V of this Amendment are
true and correct.

 

E.  Extension Amendment Effective Date Certificate. The Administrative Agent
shall have received a certificate signed by a Responsible Officer of the
Borrower as to the matters set forth in paragraphs (C) and (D) of this
Section IV.





7

--------------------------------------------------------------------------------

 



SECTION V.     REPRESENTATIONS AND WARRANTIES.

 

In order to induce the other parties hereto to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each Credit Party
represents and warrants to each of the Lenders and the Administrative Agent
that, as of the Second Amendment Effective Date and Extension Amendment
Effective Date, as applicable):

 

A.      Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.

 

B.      Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.

 

C.      No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or  regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Holdings, the Borrower or any Credit Party or (B) any
applicable order of any court or any rule, regulation or order of any Governmental Authority,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any Contractual Obligation of
the applicable Credit Party, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section V.C., individually or
in the aggregate could reasonably be expected to have a Material Adverse
 Effect, (iii) except as permitted under the Amended Agreement, result in or
require the creation or imposition of any Lien upon any of the properties or
assets of each Credit Party (other than any Liens created under any of the
Credit Documents in favor of Administrative Agent on behalf of Lenders), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of each Credit Party, except for
such approvals or consents which will be obtained on or before the Second
Amendment Effective Date and except for any such approvals or consents the
failure of which to obtain will not have a Material Adverse Effect.

 

D.      Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Borrower and Holdings of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.

 

E.      Binding Obligation. This Amendment and the Amended Agreement have
been  duly executed and delivered by each of the Credit Parties party thereto
and each constitutes a legal, valid and binding obligation of such Credit Party
to the extent a party thereto, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by





8

--------------------------------------------------------------------------------

 



bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

F.      Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties (a) contained in Section 4 of the Amended
Agreement (other than Section 4.24) are and will be true and correct in all
material respects on and as of the Second Amendment Effective Date and the
Extension Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date and (b) contained in
Section 4.24 of the Amended Agreement are and will be true and correct in all
material respects on and as of the Second Amendment Effective Date and the
Extension Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties (x)
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date, or (y) have been
updated, modified, supplemented or otherwise superseded by information contained
in the most recent Form 10-K and Form 10-Q  and any Form 8-K (to the extent such
Form 8-K was filed on or after the date of the most recent Form 10-Q) filed by
the Sponsor with the Securities and Exchange Commission, in which case they were
true and correct in all material respects on and as of the date of the most
recent Form 10-K and Form 10-Q and any such Form 8-K and will be true and
correct in all material respects on and as of the Second Amendment Effective
Date and the Extension Amendment Effective Date to the same extent as though
made on and as of that date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.

 

G.      Absence of Default. No event has occurred and is continuing or will
result from  the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

 

SECTION VI.      BORROWER’S CONSENT.

 

For purposes of Section 10.6 of the Credit Agreement, the Borrower hereby
consents to any assignee of the Replacement Lender or any of its respective
Affiliates (in each case otherwise being an Eligible Assignee) becoming a Term
Loan Lender and/or Revolving Lender, as applicable, in connection with the
syndication of the Term Loans and Revolving Commitments acquired by the
Replacement Lender pursuant to Section II hereof.

 

SECTION VII.      REPRICING ARRANGERS.

 

The Credit Parties and the Lenders party hereto agree that (a) the Arrangers, in
their respective capacity as joint lead arranger with respect to this Amendment
(collectively, the “Repricing Arrangers”), shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Arrangers under
the Amended Agreement and (b) except as otherwise agreed to in writing by the
Borrower, the General Partner and the Repricing Arrangers, the Repricing
Arrangers  shall  have  no duties,  responsibilities or
liabilities  with  respect  to this





9

--------------------------------------------------------------------------------

 



Amendment, the Amended Agreement or any other Credit Document.

 

SECTION VIII.     INDEMNIFICATION.

 

Each Credit Party hereby confirms that the indemnification provisions set forth
in Section 10.3 of the Amended Agreement shall apply to this Amendment and the
transactions contemplated hereby.

 

SECTION IX.       REAFFIRMATION.

 

Each of the Reaffirming Parties, as party to the Credit Agreement and certain of
the Collateral Documents and the other Credit Documents, in each case as
amended, supplemented  or otherwise modified from time to time, hereby (i)
acknowledges and agrees that all of its obligations under the Credit Agreement,
the Collateral Documents and the other Credit Documents to which it is a party
are reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms (A) each Lien granted by it to the Administrative Agent for the
benefit of the Secured Parties and (B) any guaranties made by it pursuant to the
Credit Agreement, (iii) acknowledges and agrees that the grants of security
interests by it contained in any Collateral Document to which it is a party
shall remain, in full force and effect after giving effect to this Amendment,
and (iv) agrees that the Obligations include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the Term Loans under the
Amended Agreement. Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Credit
Agreement or the other Credit Documents, which shall remain in full force and
effect, except to any extent modified hereby

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

 

SECTION X.      ADMINISTRATIVE AGENT.

 

The Credit Parties acknowledge and agree that Goldman Sachs, in its capacity as
administrative agent under the Credit Agreement, will serve as Administrative
Agent under this Amendment and under the Amended Agreement.

 

SECTION XI.     MISCELLANEOUS.

 

A.      Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

 

(i)      On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in   the





10

--------------------------------------------------------------------------------

 



other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 

(ii)       Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

(iii)      The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

 

(iv)      This Amendment shall be deemed to be a Credit Document as defined in
the Credit Agreement.

 

B.      Headings.  Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

C.      Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OB- LIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

D.      Jurisdiction; Waiver of Jury Trial.  The provisions of Sections 10.15
and 10.16  of the Credit Agreement pertaining to consent to jurisdiction,
service of process, and waiver of jury trial are hereby incorporated by
reference herein, mutatis mutandis.

 

E.      Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic format (e.g., “pdf” or “tif” file
format) shall be effective as delivery of  a manually executed counterpart of
this Amendment.

 

F.      Severability.  Any term or provision of this Amendment which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms  and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction.  If any provision of
this Amendment  is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.

 

 



11

--------------------------------------------------------------------------------

 



ANNEX III TO SECOND AMENDMENT

 

FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Master Assignment”) is dated as
of the Effective Date set forth below and is entered into by and between each
Assignor identified in Section 1 below (each, an “Assignor”) and Goldman Sachs
Lending Partners LLC (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to  them in the Credit Agreement identified
below (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit  Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Term Loan Lender and/or
Revolving Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest of all of the applicable Assignor’s outstanding rights and
obligations under the respective facilities identified opposite such Assignor’s
name on Schedule I hereto (including, without
limitation, any letters of credit, guaranties, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the applicable Assignor (in its
capacity as a Term Loan Lender and/or Revolving Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the applicable Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to any Assignor and, except as expressly provided in this Assignment,
without representation or warranty by any Assignor.

 

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Second Amendment to Credit and Guaranty Agreement, dated as of
October 18, 2017 (the “Second Amendment”), by and among the Borrower, by its
General Partner, the Sponsor and certain subsidiaries of the Borrower, as
Guarantors, the Requisite Lenders, the Replacement Lender and the Consenting
Lenders referred to therein and the Administrative Agent, it shall be deemed to
have consented and agreed to the Second Amendment.





ANNEX III-1

--------------------------------------------------------------------------------

 



 

 

 

1.

Assignor:

Each person identified on Schedule I hereto

 

Assignee:

GOLDMAN SACHS LENDING PARTNERS LLC

3.

Borrower:

APLP HOLDINGS LIMITED PARTNERSHIP

4.

Administrative Agent:

GOLDMAN  SACHS  LENDING  PARTNERS  LLC,  as  the administrative agent under the
Credit Agreement

5.

Credit Agreement:

The Credit and Guaranty Agreement, dated as of April 13, 2016, as amended by
that certain First Amendment to Credit and Guaranty Agreement, dated as of April
17, 2017 (as it may be further amended, restated, extended, supplemented or
otherwise modified from time to time; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among the
Borrower, by its General Partner, ATLANTIC POWER GP II INC., ATLANTIC POWER
CORPORATION (“Sponsor”) and certain subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, GOLDMAN SACHS  BANK USA and BANK OF
AMERICA, N.A. (“Bank of America”),  as  L/C Issuers, GOLDMAN SACHS LENDING
PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication Agents,
Goldman Sachs as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”) and as Collateral Agent (together with
its permitted successors in such capacity, “Collateral Agent”), Goldman Sachs,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,  RBC CAPITAL MARKETS,  THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., a member  of MUFG, a global financial group,
WELLS FARGO SECURITIES, LLC, and INDUSTRIAL AND COMMERCIAL  BANK OF
CHINA  LIMITED,  NEW YORK BRANCH, in their respective capacities as Arrangers
and Bookrunners.

6.

Assigned Interests:

As indicated on Schedule I hereto.

 

 

Effective Date:   October 18, 2017





ANNEX III-2

--------------------------------------------------------------------------------

 



ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.          Representations and Warranties.

 

1.1        Assignor. Each Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (iv) it  is  not  a  Defaulting  Lender;  and  (b)
assumes  no  responsibility with  respect to (i) any statements, warranties or
representations made in or in connection with  any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date of the assignment, it shall be bound by the provisions
of the Credit Agreement and, to the extent of the Assigned Interest, shall have
the obligations  of a Lender thereunder, (iv) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own  credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, and (vii) attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement (in particular, as prescribed in Section
2.21(c) thereof), duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such





ANNEX III-3

--------------------------------------------------------------------------------

 



documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.         Payments. All payments with respect to the Assigned Interests shall
be made on the Effective Date as follows:

 

2.1        From and after the Effective Date of the assignment, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments  of principal, interest, fees and other amounts) to the
applicable Assignor for amounts which have accrued to but excluding the
Effective Date of the  assignment and to the Assignee for amounts which have
accrued from and after the Effective Date of the assignment. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date of the
assignment to the Assignee.

 

3.         General Provisions. This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]





ANNEX III-4

--------------------------------------------------------------------------------

 



SCHEDULE I TO

MASTER ASSIGNMENT AND ASSUMPTION

 

Term Loans

 

Assignor

Aggregate Amount of
Commitments/Loans for all
Lenders

Amount of
Commitment/Loans
Assigned

Percentage Assigned of
Commitment/Loans1

[    ]

$[   ]

$[   ]

[   ]%

[    ]

$[   ]

$[   ]

[   ]%

 

Revolving Commitments/Revolving Loans

 

Assignor

Aggregate Amount of
Commitments/Loans for all
Lenders

Amount of
Commitment/Loans
Assigned

Percentage Assigned of
Commitment/Loans2

[    ]

$[   ]

$[   ]

[   ]%

[    ]

$[   ]

$[   ]

[   ]%

 

 

 

--------------------------------------------------------------------------------

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

ANNEX III-5

--------------------------------------------------------------------------------